DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7, 9-10 are objected to because of the following informalities:  
In claim 7, the last limitation is missing a phase, “wherein at least one fin attached to…” and should recite “is attached to”.  
With regard to claims 9-10, each recites the limitation “the at least one or more vertical tubes” which is in disagreement with the limitation “one or more vertical tubes” of claim 7; applicant should consider delete “at least” in these limitations, or amending claim 7 to recite “at least”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1-6, in claim 1 the limitation “evaporating water condensing the distillate” appears to be missing a transitional phrase and as written appears incomplete and confusing, more and condensing the evaporated water to form the distillate” would overcome this rejection.
With regard to claims 1-6, in claim 1, the limitation “ejecting the waste” appears incomplete and is unclear as to where in the process waste is being ejected from. Applicant should state where waste is ejected from, i.e. from the tubes, to overcome this rejection.
With regard to claims 1-6, in claim 1, the limitation “the steam” in the last line lacks antecedent basis; applicant should state earlier where steam is formed. Additionally it is unclear if this is where the “condensing” is occurring, and if that is the case, applicant should positively state so.
With regard to claim 4, the limitation “steam” is unclear as to whether this is the same steam earlier recited, and should use antecedent terminology, such as “the”.
With regard to claim 4, the limitation “the shell heat exchanger tubes” lacks antecedent basis, and is confusing. Reciting “the vertical tubes of the shell and tube heat exchanger” would overcome this rejection.
With regard to claim 4, the limitation “recycles the compressed steam to the shell and tube heat exchanger” is confusing when read in combination with the limitation in claim 1 of “passing the steam over spiral fins…” – is this the same steam of claim 1 or a different steam? If it is the same, applicant should more clearly recite this, such as “recycles the compressed steam to the shell and tube heat exchanger as the steam that is passed over the spiral fins”, or more clearly differentiate this steam.
With regard to claims 7-14, in claim 7, the limitation “the shell and tube heat exchanger being arranged to receive the water stream from the first manifold and expand the water to release steam and solid waste” lacks clarity because nothing in the claim is capable of achieving this functional language of “expand the water to release steam and solid waste”. Applicant would need to claim an associated structure that is capable of achieving this function in the claim or the current question arises as to what the metes and bounds of the functional claim language is, see MPEP 2173.05(g), and 
With regard to claims 7-14, the limitation “and feed it through a compressor” is unspecific with the limitation “it” and should recite what “it” is, i.e. “the steam”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lama (US 2005/0051418) taken in combination with Sears (US 5,968,321), Salmisuo et al (US 7,611,604) and Li et al (US 5,221,439).
With regard to claims 7 and 9, Lama teaches (paragraph [0059]-[0082], figures 1 and 3) a device (distiller 1) for separating distillate and waste from a water stream including: a heat recuperator (40) arranged to receive a water stream, heat the water stream and feed the water stream to a first manifold (42); a shell and tube heat exchanger (6) being arranged to receive the water stream and expand the water to release steam and solid waste; a mist eliminator (perforated sheet filter 17) arranged to filter the steam and feed it through a  compressor (23) and into a steam manifold (24, 27, 28); wherein the steam manifold is arranged to feed the steam into the shell and tube heat exchanger. 
However Lama does not disclose a plate heat exchanger arranged to receive, heat and feed a water stream to the first manifold.
Sears teaches a vapor compression evaporation system (see title, abstract), Sears teaches wherein feed/waste heat exchangers 44/42 are provided before evaporation/condensation core 22 that are plate heat exchangers to preheat the feed before provided to evaporator manifold 39 (see Fig 1, C2:L56-63;C3:L13-35).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include plate heat exchanger as taught by Sears in the system of Lama to preheat the feed as taught by Sears and reduce heat requirements for evaporation of feedwater in the shell and tube heat exchanger of Lama.
However, Lama does not teach wherein at least one fin is attached to an outside surface of the one or more vertical tubes, arranged to spiral around the surface.

Li teaches a tube evaporator wherein the outside of tubes 30 are provided with fins, such as spiral fins 51, 51’’, to direct forming condensate 15 off tubes and thereby improve heat transfer across the tubes (see Figs 3-6, C3:L12-19, C6:L11-18).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify at least one tube of Lama as suggested by Salmisuo and Li to include a spiral heat exchange fin to ensure dry steam and removal of particulate in the tube heat exchanger of Lama as taught by Salmisuo as well as improve heat transfer coefficient by removing condensate quickly off the tubes as taught by Li.
With regard to claim 8, Salmisuo further teaches the spiral includes slits 27, i.e. slots, so that removed particulates and liquids can be extracted (see Fig 1, C3:L35-41).
With regards to claims 10-14, Lama does not explicitly teach the features of  sleeve arranged to be inserted into the at least one or more vertical tubes wherein the sleeve includes a flange at an upper end of the sleeve including a ring extending across the shell and tube heat exchanger wherein the ring includes a plurality of apertures and wherein the sleeve is arranged to be received within one of the plurality of apertures wherein the ring is arranged to be removed from the shell and tube heat exchanger and wherein the sleeve is arranged to be removed with the ring.
However the skilled artisan familiar with shell and tube heat exchangers understands the possibility of fowling of the small tubes and shell design and therefore there is an art recognizable necessity for the ability to clean and make separable the design of the shell and tube heat exchanger so that the pieces can be cleaned and maintained in working order, therefore one of ordinary skill in the art before the effective filing date of the invention would be motivated to include sleeve arranged to be .
Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Lama (US 2005/0051418) as cited above is regarded as the closest relevant prior art. Lama teaches (paragraph [0059]-[0082], figures 1 and 3) a process for separating distillate and waste from a water stream comprising: supplying the water stream together with compressed steam into vertical tubes (7) contained in a shell and tube heat exchanger (6); evaporating water (paragraph [0062]); condensing the distillate (paragraph [0064]); and ejecting the waste (paragraph [0075]). Lama (paragraph [0070], figures 1 and 3) also discloses recirculating steam from the compressor through a perforated diffuser tube (28), at the same location as the inlet tubing (9) for the water to be treated. Lama does not disclose spraying the water stream together with compressed steam through dual phase nozzles, or passing the steam over spiral fins attached to the outer surface of the vertical tubes.
Brooks (US 6,058,623) teaches a drying system wherein a liquid is passed through and orifice plate to induce pressure drop and cause evaporation to obtained drying (see title, abstract), however Brooks does not teach the dual phase nozzles as claimed.
Bjorklund et al (US 8,469,091) teaches a circulation evaporator wherein steam is provided to shell side of shell and tube evaporator after demisting; Bjorklund does not teach the dual phase nozzles as claimed.
Heins (US 2007/0051513) teaches a circulation evaporator wherein steam is provided to shell side of shell and tube evaporator after demisting; Heins does not teach the dual phase nozzles as claimed
Sephton (US 5,853,549) teaches a shell and tube sea water desalination system, however Sephton does not teach the dual phase nozzles as claimed.
Pottharst (US 4,002,538) teaches a shell and tube distillation system, however does not teach the dual phase nozzles as claimed.
Dobry et al (US 9,084,976) teaches atomizing liquid in a nozzle with a flow of vapor behind, however does not teach the dual phase nozzles as claimed.
Costa (US 7,422,663) teaches a shell and tube compact desalination machine, however does not teach the dual phase nozzles as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN MILLER/Primary Examiner, Art Unit 1772